[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISIONde:  MOTION FOR CONTEMPT (#134)
The plaintiff must bear the loss of the snowmobile that was in his possession, but which he now claims was lost or stolen. The court finds its reasonable value to be $2,000. The plaintiff is ordered to pay the defendant $10 weekly on said amount, commencing on July 29, 1994.
The court finds that the defendant's claim that the plaintiff trashed the Coachman R.V. not proven. The testimony of Officer Carl Fama, of the Naugatuck Police, satisfies the court the plaintiff has complied with judgment order.
No costs or attorney's fees are awarded.
HARRIGAN, J.